
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 32
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Menendez submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress on health care reform
		  legislation.
	
	
		Whereas consumers may continue to confront a variety of
			 problems with a reformed health care system;
		Whereas those problems may range from difficulties in
			 choosing an appropriate health plan, problems with calculation of premiums and
			 cost-sharing, the possibility of a denial of benefits, and issues with
			 enrollment and access to providers;
		Whereas the Institute of Medicine estimates that as many
			 as 30 percent of people in the United States suffer from health treatment
			 illiteracy;
		Whereas the Office of Disease Prevention and Health
			 Promotion of the Department of Health and Human Services reports that only 12
			 percent of the population can use a table to calculate the share of health
			 insurance costs for an individual;
		Whereas a study by RAND Corporation found that increasing
			 the ease of access to information regarding insurance products and simplifying
			 the application process would increase purchase rates of insurance products as
			 much as modest subsidies would;
		Whereas the reports from the Institute of Medicine, the
			 Office of Disease Prevention and Health Promotion, and RAND Corporation prove
			 there is a need for a fundamental improvement in the manner in which consumers
			 learn about insurance choices;
		Whereas many consumers lack avenues or mechanisms to
			 present grievances both to the managers of health plans and to external
			 reviewers and fail to receive timely decisions with respect to those
			 grievances;
		Whereas consumers often need expert guidance to pursue
			 claims for denied health care benefits and other coverage disputes;
		Whereas some States have documented a number of cases of
			 improperly rescinded health insurance policies, inappropriate billing for
			 out-of-network services, and fraudulent and deceptive marketing of health
			 plans;
		Whereas the Federal Government lacks oversight mechanisms
			 to prevent health care coverage problems from recurring in other States;
		Whereas the appropriate resolution of a health coverage
			 complaint may involve multiple Federal and State agencies;
		Whereas health plans sometimes make mid-year changes to
			 provider networks, benefit offerings, or other elements of the plan important
			 to enrollees;
		Whereas people need assistance enforcing consumer rights
			 in the health care system; and
		Whereas Federal laws have created successful models of
			 consumer assistance with health dispute resolution, such as the Long Term Care
			 Ombudsman program that assists nursing home residents in every State and the
			 Senior Health Insurance Assistance Program that assists those eligible for
			 Medicare: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 any health care reform legislation should include, with respect to health
			 plans—
			(1)support for
			 consumer education and assistance with enrollment, particularly for vulnerable
			 populations, at both the Federal and State levels;
			(2)assistance for
			 people asserting consumer rights;
			(3)a strengthened
			 system of consumer protections, including—
				(A)an appeal
			 mechanism within a health plan, and an appeal mechanism with an external entity
			 independent of the health plan, which could address a variety of coverage
			 problems;
				(B)coverage for
			 emergency care without prior authorization;
				(C)protections
			 against balance billing in emergency situations and in situations in which
			 in-network providers are unavailable;
				(D)protections
			 against mid-year health plan changes that could have an impact on the
			 cost-sharing or access to services of an enrollee;
				(E)verification of
			 accurate out-of-network co-payment charges; and
				(F)protections
			 against misleading marketing; and
				(4)a strengthened
			 enforcement system of consumer rights for claims, with respect to health plans,
			 involving systemic violations of consumer protections, including remedies for
			 individuals, civil penalties, and other appropriate sanctions.
			
